Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to claims filed on 10/20/21.
3.	Claims 1-16 are under examination.
4.	Claims 1 & 13 are currently amended.


Response to Arguments
5.	Applicant amendment filed on 10/20/21, with regards specification objection (abstract) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
6.	Applicant amendment filed on 10/20/21, with regards claim objection (Claims 1 & 13) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
7.	Applicant's arguments filed on 10/20/21 regards to a 102 rejection for claims 1-16 have been fully considered but they are not persuasive as set forth below. 
8.	Regarding claim 1: The applicant’s argue on page 7 that, “KDDI describes drones flying in the air and UEs suffering from interference from neighbor cells (see section 2.2). However, the functionality of KDDI is not comparable to that of claim 1. As recited above, claim 1 is directed to a “method of reducing interference in a mobile communication system caused by a first user equipment device,” which means that the claimed UE causes the interference. Similarly, claim 1 recites “reducing interference caused by the first UE device.” In contrast, KDDI is concerned with interference being caused at the UE, not by the UE, due to the UE at altitude being subject to signals received from more cells (see section 2.1.2 on page 2/2: “it is assumed that is because of the interference from many neighbour cells” (emphasis added), and “Solution #2-3: Activate Joint transmission” on page 4/2: “While a drone is flying in the air, especially on the air above the BS antenna height, UE may be suffered from interference from many neighbour cells” (emphasis added))”
9.	The examiner respectfully disagrees with the arguments because KDDI clearly discloses claim 1 as follow:
A method of reducing interference in a mobile communication system caused by a first user (UE) device (See Section 2.1.1; a Drone which is controlled over Wi-Fi and LTE is used for data transmission for UE on drone) operating in a cell at a significantly higher altitude than other UE devices in the cell so as to cause interference, the method comprising:
detecting that the first UE device is operating at an altitude considered by the mobile communication system to be an extraordinary altitude (corresponds to above altitude 75m) (See FIG. 2; Drone (i.e., UE) altitude & Section 2.1.3 discloses above altitude 75m, the UE detects the number of neighbour cells by receiving synchronization signals from many eNBs which lead to difficulty of correlation detection of the signals. In addition, section 2.2.1; Solution #1 Drones are equipped with GPS to measure its altitude using GPS or altimeter. Moreover, Section 2.2.1; Solution #2; if a drone flies to a higher altitude, Drone detects more neighbour cells compared to the number of UE on the ground ); and
reducing interference caused by the first UE device operating at the extraordinary altitude by controlling the operation of the first UE device (See FIG. 7 & Section 2.2.2; Solution #2-3; activate joint transmission. When a drone is flying in the air, especially over the BS antenna height (at higher altitude), the UE suffers from interference from many neighbour cells and the UE uses Joint transmission scheme to use interference as a diversity signal to improve the communication reliability). Thus, given the broadest reasonable interpretation, KDDI discloses that the interference is caused by the Drone (i.e., UE) itself when flying to a higher altitude.
10.	The applicant’s argue on page 7 that, “Additionally, KDDI is silent as to the UE causing interference, and as a result, there would be no reason for a person having ordinary skill in the art to consider implementing the steps recited in the claim to reduce such interference. Instead, KDDI proposes to perform joint transmission/reception in order to reduce the interferences suffered by the UE, not caused by the UE, while improving communication reliability. For at least these reasons, KDDI fails to disclose at least “reducing interference caused by the first UE device operating at the extraordinary altitude by controlling the operation of the first UE device,” as recited in claim 1. Therefore, KDDI fails to anticipate claim 1. Accordingly, Applicant respectfully submits that the rejection of claim 1 under 35 U.S.C. § 102 is overcome and requests that the rejection be withdrawn. Further, claims 2-4 depend from claim 1. Therefore, the rejection of these claims should be withdrawn for at least the reasons mentioned above”
11.	The examiner respectfully disagrees with the arguments because KDDI discloses a drone is flying in the air, especially over the BS antenna height (at higher altitude), the UE suffers from interference from many neighbour cells and the UE uses Joint transmission scheme to use interference as a diversity signal to improve the communication reliability (See FIG. 7 & Section 2.2.2; Solution #2-3; activate joint transmission). Thus, given the broadest reasonable interpretation, KDDI discloses all the limitation of claim 1 under 102. 
12.	Regarding claim 13: The applicant’s argue on page 8 that, “Claim 13 recites a method of operating an unmanned aerial vehicle incorporating a cellular mobile communication user equipment (UE) device wherein the UE is configured to transmit an altitude measurement to a serving base station after a trigger event has been detected. Applicant respectfully submits that Huawei fails to disclose at least these elements. Huawei describes a drone with positioning ability and reporting location information including altitude information (see section 2.1). However, the functionality of Huawei is not comparable to that of claim 13. In particular, claim 13 requires that the UE transmit an altitude measurement to a serving base station after a trigger event has been detected. In contrast, Huawei merely discloses reporting “location information including altitude information” (see Id.). Indeed, Huawei is silent on a trigger event, let alone a UE configured to transmit an altitude measurement after a trigger event has been detected. Further, there is no reason to assume that the drone UE of Huawei would not transmit such location information reports without a trigger event”
13.	The examiner respectfully disagrees with the arguments because Huawei discloses a method of operating an unmanned aerial vehicle incorporating a cellular mobile communication user equipment, UE, device (See Introduction; Aerial vehicle (i.e., drone)) wherein the UE is configured to transmit an altitude measurement to a serving base station after a trigger event has been detected (See section 2.1 & Observation 2; a handover is triggered by the measurement report sent to eNB by the UE to perform random access to target cell. A drone is a specific UE which can fly and has positioning ability and reports location information including altitude information).
In addition, Huawei clearly discloses reporting “location information including altitude information (See Section 2.1 & Para. 0007; a Drone has positioning ability and it reports location information including altitude information. In addition, Huawei discloses provides flying path information and location information to eNB). 
	Huawei is not silent on a trigger event because Huawei discloses when the drone location is up to proximity of the cell edge (corresponds to triggering event), serving eNB will push UE context to neighboring eNB which makes UE centric handover prepared. Huawei also discloses a drone reports flying path information to improve downlink signal quality which improves the success rate of handover command reception in case of handover mechanism (See Section 2.1.; Observation 3). Thus, given the broadest reasonable interpretation, Huawei discloses all the limitation of claim 13 under 102. 
14.	Regarding claims 5-9: The applicant’s argue on page 9 that, “Claims 5-9 depend from claim 1 and accordingly also recite a method of reducing interference in a mobile communication system caused by a first user equipment (UE) device operating in a cell at a significantly higher altitude than other UE devices in the cell so as to cause interference, the method comprising, inter alia, “reducing interference caused by the first UE device operating at the extraordinary altitude by controlling the operation of the first UE device.” As discussed herein, KDDI fails to teach or suggest at least these elements. Brennan, either alone or in combination with KDDI, fails to correct these deficiencies.
Brennan describes a “steerable antenna, of a UAV, is used to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network” (see Abstract). However, Brennan is silent on reducing interference caused by an UE device operating at an extraordinary altitude by controlling the operation of the first UE device.”
15.	The examiner respectfully disagrees with the arguments because KDDI discloses reducing interference caused by the first UE device operating at the extraordinary altitude by controlling the operation of the first UE device (See FIG. 7 & Section 2.2.2; Solution #2-3; activate joint transmission. When a drone is flying in the air, especially over the BS antenna height (at higher altitude), the UE suffers from interference from many neighbour cells and the UE uses Joint transmission scheme to use interference as a diversity signal to improve the communication reliability).  Accordingly, the examiner maintains the rejection of claims 5-9 under 35 U.S.C. § 103. The rejection of claims 11-12 & 25 are also maintained under similar reasoning’s as above. 

Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


17.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KDDI et al. (hereinafter referred as KDDI) NPL Document, “proposal of potential LTE enhancements for Aerial Vehicles ”, Hangzhou, China; 19 May 2017 (as disclosed in the IDS).
Regarding claim 1: KDDI discloses a method of reducing interference in a mobile communication system caused by a first user equipment, UE, device operating in a cell at a significantly higher altitude than other UE devices in the cell so as to cause interference (See in particular paragraphs 1 .Introduction; 2.Discussion; 2.1 Experimental drone trial; 2.2.2, Solution #2-3, "While a drone is flying in the air..., UE may be suffered from interference from many neighbor cells"), the method comprising:
detecting that the first UE device is operating at an altitude considered by the mobile communication system to be an extraordinary altitude (See in particular the paragraphs 2.2 Potential enhancement; 2.2.1 Detect the altitude, Solutions #1 -1, #1 -2, #1 -3, Proposal 2; if a drone is fling to a higher altitude, it can detect a cell which is not included in the neighbor cell list from the serving cell as shown in FIG. 6); and
reducing interference caused by the first UE device operating at the extraordinary altitude by controlling the operation of the first UE device (See in particular the paragraphs 2.2. Potential enhancement; 2.2.2    Avoid handover failure, Solutions #2-1, -#2-2 and #2-3, "when a drone is flying, joint transmission/reception is activated to reduce interferences", Proposal 3: "Introduce the following three mechanism to avoid handover failure: - change the handover related parameters (time to trigger, event threshold, ...etc.); - introduce handover prohibit timer mechanism; - activate joint transmission").
Regarding claim 2: KDDI discloses a method of reducing interference in a mobile communication system.
Furthermore, KDDI discloses a method, wherein the first UE device reports its altitude to a serving base station if it exceeds a predetermined altitude (See Section 1; higher altitude up to 100m).
Regarding claim 3: KDDI discloses a method of reducing interference in a mobile communication system.
Furthermore, KDDI discloses a method, wherein the predetermined altitude is configurable by a network operator (See Section 2; a UE or eNB).
Regarding claim 4: KDDI discloses a method of reducing interference in a mobile communication system.
Furthermore, KDDI discloses a method, wherein cellular coverage provided by the mobile communication system is subdivided into coverage layers and the mobile communication (See FIG. 4 & Section 2.2.1; From Figure4, if drone flies to higher altitude, drone detects more neighbor cells compared to the numbers of UE on the ground, so if UE counts the number of detected cells and monitoring the increasing ratio, then it can detect its altitude).

18.	Claims 13-14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei et al. (hereinafter referred as Huawei) NPL document, “Mobility Enhancement for Drones” Hangzhou, China; 6 May 2017 (as disclosed in the IDS).
Regarding claim 13: Huawei discloses a method of operating an unmanned aerial vehicle incorporating a cellular mobile communication user equipment, UE, device (See Introduction; Aerial vehicle (i.e., drone)) wherein the UE is configured to transmit an altitude measurement to a serving base station after a trigger event has been detected (See section 2.1 & Observation 2; a handover is triggered by the measurement report sent to eNB by the UE to perform random access to target cell. A drone is a specific UE which can fly and has positioning ability and reports location information including altitude information).
Regarding claim 14: Huawei discloses a method of operating an unmanned aerial vehicle.
Furthermore, Huawei discloses an unmanned aerial vehicle, wherein the trigger event is at least one of exceeding a predetermined altitude threshold, receiving a control message from (See Section 2.1; handover command).
Regarding claim 16: Huawei discloses a method of operating an unmanned aerial vehicle.
Furthermore, Huawei discloses an unmanned aerial vehicle, wherein the extraordinary altitude is an altitude higher than a mounting altitude of a base station antenna or an altitude of a remote radio head (See Section 2.3; maximum Drone UE flying altitude is 150 m).

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



20.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over KIDD, in view of Brennan et al. (hereinafter referred as Brennan) US Patent Application Publication no. 2017/0150373 A1.
	Regarding claim 5: KIDD discloses all the limitations of the claimed inventions with an exception of wherein a base station of the mobile communication system determines the altitude of the first UE device by determining an angle of a radio beam oriented towards the first UE device. 
However, Brennan from the same field of endeavor discloses wherein a base station of the mobile communication system determines the altitude of the first UE device by determining an angle of a radio beam oriented towards the first UE device (See FIG. 5, Para. 0037 & 0045; determining the locations and altitude of the antennas associated with the bases stations based on the direction of travel).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a base station of the mobile communication system determines the altitude of the first UE device by determining an angle of a radio beam oriented towards the first UE device as taught by Brennan in the system of KIDD, to enhance the adaptive control for the directional pattern of the UAV’s antenna (See Brennan; Para. 0015; lines 8-9).
Regarding claim 6: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, Brennan discloses a method, wherein the mobile communication system varies what is considered to be an extraordinary altitude by maintaining a database of altitudes (See Para. 00209; storage device of the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the mobile communication system varies what is considered to be an extraordinary altitude by maintaining a database of altitudes considered to be extraordinary altitudes for particular locations or cells as taught by Brennan in the system of KIDD, to enhance the adaptive control for the directional pattern of the UAV’s antenna (See Brennan; Para. 0015; lines 8-9).
Regarding claim 7: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, Brennan discloses a method, wherein a base station serving the first UE device exchanges information with one or more neighbouring base stations, informing the one or more neighbouring base stations of resource occupation data of the first UE device for enabling the at least one neighbouring base stations to perform detection and measurement of signals originating from the first UE device (See Para. 0039; exchanging signal strength measurement such as SINR).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a base station serving the first UE device exchanges information with one or more neighbouring base stations, informing the one or more neighbouring base stations of resource occupation data of the first UE device for enabling the at least one neighbouring base stations to perform detection and measurement of signals originating from the (See Brennan; Para. 0015; lines 8-9).
Regarding claim 8: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, Brennan discloses a method, wherein the exchange is performed by sending a request message including at least one of an identifier of the first UE device, an identifier of the serving cell, at least one interference threshold value (See Para. 0044; cell identifier).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the exchange is performed by sending a request message including at least one of an identifier of the first UE device, an identifier of the serving cell, at least one  as taught by Brennan in the system of KIDD, to enhance the adaptive control for the directional pattern of the UAV’s antenna (See Brennan; Para. 0015; lines 8-9).
Regarding claim 9: The combination of KIDD and Brennan discloses a method of reducing interference in a mobile communication system.
Furthermore, KIDD discloses a method, wherein the one or more neighbouring base stations transmit messages to the serving base station reporting a degree of interference caused by the first UE device (See Section 2.2.2; interference from many neighbouring cells).

21.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KIDD, in view Huawei.
	Regarding claim 11: KIDD discloses all the limitations of the claimed inventions with an exception of wherein a serving cell base station reduces interference caused by the first UE device by performing triggering handover of the first UE device to another cell or frequency.
However, Huawei from the same field of endeavor discloses wherein a serving cell base station reduces interference caused by the first UE device by performing triggering handover of the first UE device to another cell or frequency (See Section 2.1; Then the eNB sends a handover command to the UE to trigger the UE performs random access to target cell).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a serving cell base station reduces interference caused by the first UE device by performing triggering handover of the first UE device to another cell or frequency as taught by Huawei in the system of KIDD, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 12: The combination of KIDD and Huawei discloses a method of reducing interference in a mobile communication system.
Furthermore, Huawei discloses a method, wherein the first UE device reports its capability for performing altitude related interference suppression to the serving cell (See Section 2.1;  drone is a specific UE which can fly automatically or under control, it means a drone can know the flying path information, e.g. 3D flying direction, critical midway location and 3D velocity. And usually a drone has positioning ability and it can report location information including altitude information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the first UE device reports its capability for performing altitude related interference suppression to the serving cell as taught by Huawei in the system of KIDD, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
22.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over KIDD, in view of Declerck et al. (hereinafter referred as Declerck) US Patent Application Publication no. 2006/0128312 A1.
Regarding claim 15: KIDD discloses all the limitations of the claimed inventions with an exception of wherein the altitude measurement is transmitted periodically in accordance with a schedule.
However, Declerck from the same field of endeavor discloses wherein the altitude measurement is transmitted periodically in accordance with a schedule (See Para. 0037; the mobile station periodically send signal strength measurements to the RNC (i.e., base station)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the altitude measurement is transmitted periodically in accordance with a schedule as taught by Declerck in the system of KIDD increase the overall system capacity by reducing interference (i.e., noise to other mobile station) (See Declerck; Para. 0004; lines 5-6).

Allowable Subject Matter
23.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Zhou et al. 2019/0207662 A1 (Title: Method and system for information reporting) (See abstract, Para. 0154, 0161 & 0166).
B.	Lee et al. 2019/0208541 A1 (Title: Communication device, processing device and method for transmitting data unit) (See abstract, Para. 0069 & 0072).
C.	Park et al. 2019/0082363 A1 (Title: Radio link failure information for PDCP duplication) (See abstract, Para. 0004, 0043 & 0055).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469